          Case 1:19-cr-00395-PKC Document 105 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                           19-cr-395 (PKC)

                -against-
                                                                              ORDER

VANCE COLLINS, a/k/a “Big AK,” and
RAMON RAMIREZ, a/k/a “Obendy,”

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

               Trial in this case will proceed as scheduled on October 14, 2020 at 10:00am. To

facilitate access to the Courthouse on each day of the trial, follow the instructions attached to this

Order. Remote public access to this proceeding is available through the following call-in

information:

               Dial-in:          (888) 363-4749

               Access Code: 3667981



                SO ORDERED.




Dated: New York, New York
       October 2, 2020
        Case 1:19-cr-00395-PKC Document 105 Filed 10/05/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               2
